Name: 90/23/EEC: Council Decision of 29 September 1989 concerning the conclusion, on behalf of the European Economic Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland
 Type: Decision
 Subject Matter: Europe;  international affairs;  cooperation policy
 Date Published: 1990-01-18

 Avis juridique important|31990D002390/23/EEC: Council Decision of 29 September 1989 concerning the conclusion, on behalf of the European Economic Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland Official Journal L 014 , 18/01/1990 P. 0018 - 0018*****COUNCIL DECISION of 29 September 1989 concerning the conclusion, on behalf of the European Economic Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland (90/23/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by its Decision 87/516/Euratom, EEC (4), as amended by Decision 88/193/Euratom, EEC (5), the Council adopted a framework programme for Community activities in the field of research and technological development (1987 to 1991) provided for under Article 130i of the Treaty; Whereas the framework programme covers all Community actions in the field of research and technological development; Whereas, in the implementation of the framework programme for Community activities in the field of research and technological development, provision may be made for cooperation with third countries, in accordance with Article 130n of the Treaty; Whereas it is necessary to ensure that possible future specific agreements to be concluded with the Republic of Iceland under Article 130n of the Treaty be placed in an overall context and that, therefore, a Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland is hereby approved on behalf of the European Economic Community. The text of the Framework Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 12 of the Agreement on behalf of the European Economic Community. Done at Brussels, 29 September 1989. For the Council The President C. Ã VIN (1) OJ No C 273, 22. 10. 1988, p. 4. (2) OJ No C 120, 16. 5. 1989, p. 72 and OJ No C 256, 9. 10. 1989, p. 51. (3) OJ No C 102, 24. 4. 1989, p. 15. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35.